Citation Nr: 1521990	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  08-36 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for Tourette's syndrome.


REPRESENTATION

Appellant represented by:	Ashley C. Gautreau, Esq.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) of Togus, Maine.  Jurisdiction subsequently was transferred to the RO in Detroit, Michigan. 

In May 2010, the case was remanded to the RO for further development.  In November 2011 the Board denied service connection for Tourette's syndrome.  In April 2013 the United States Court of Appeals for Veterans Claims (Court) set aside the November 2011 Board decision and remanded for further proceedings consistent with its decision.  In November 2013, the Board remanded this case again for further development.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  


FINDING OF FACT

The Veteran's Tourette's syndrome pre-existed service and increased in severity during service; as there is no clear and convincing evidence that the increase om severity was due to the natural progression of the disorder, Tourette's syndrome is presumed to have been aggravated in service.


CONCLUSION OF LAW

Tourette's syndrome, which existed prior to service, was aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.385 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's claim of service connection for Tourette's syndrome, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b). 

In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), the Court clarified that the presumption applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  38 U.S.C. § 1111.  Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based-here, the second period of active duty.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)).

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003). To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

If a pre-existing disability is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

Factual Background

The Veteran's service treatment records reveal that on August 1967 pre-induction examination all systems were found to be normal.  Also, on his August 1967 report of medical history at pre-induction, the Veteran reported nervous trouble and depression or excessive worry.  The examiner noted on the medical history report that the Veteran had been "nervous," but had not received any treatment for the nervousness and it was not considered disqualifying.  A November 1968 progress note shows that the Veteran reported that he had had nervous tics as an adolescent apparently "as a result of a broken home."  The problem was deemed to be situational and not currently a problem. It appeared that the Veteran was granted a security clearance.  On May 1969 separation/Class III flight examination, all systems were found to be normal. 

Available post-service treatment records show noticeable tics as early as September 2005.  Specifically, a September 2005 VA psychiatric consultation report shows that the Veteran had noticeable tics throughout the assessment and explained that the tics got worse when he was nervous.  He sniffed often and blinked excessively and had a body twitch at times.  The diagnostic impressions were rule out adjustment disorder, rule out psychotic disorder vs. delusional disorder, somatic tic disorder NOS (not otherwise specified) and rule out alcohol abuse. 

A November 2005 VA psychiatric progress note indicates that the Veteran was seen for follow-up of his facial tics.  On mental status examination, the facial tic was less obvious.  His sleep had improved as he had been provided a bed at a shelter.  His appetite and energy level were normal.  The pertinent diagnostic assessment was Tourette's syndrome, pending input from neurology. 

A November 2005 VA neurology progress note shows that the Veteran described the presence of repetitive eye blinking on the left side predominant since his teenage years.  These tics could be suppressed with concentration but a sense of urgency developed and he felt relief when yielding to these tics.  He also made repetitive throat clearing noises and had soft vocal tics earlier in life.  The tics worsened with stress and some medications.  They had been stable in pattern over his life.  He denied prominent OCD (obsessive compulsive disorder) behaviors although he preferred following routines and organizing his activities with notes.  He reported that he thought that his father exhibited some repetitive blinking.  The neurologist diagnosed the Veteran with Tourette's syndrome based on history and findings of motor and vocal tics.  The presentation was somewhat unusual in that symptoms had persisted into middle age but the Veteran was not troubled by the tics, thus there was currently no need for medication management.  The neurologist noted that a trial of medication could be tried if the tics became troublesome. 

An April 2006 VA psychiatry medication note shows that the Veteran's mood was stable and his tics had subsided.  A June 2006 progress note shows that the Veteran was having less motor tics and was sleeping better.  In October 2006, the Veteran reported that he felt well and was having no tics.  It was also noted that he was taking pimozide and that his facial tics were controlled.  Subsequent progress notes up until May 2007 show a continued diagnosis of Tourette's syndrome, stable. 

A May 2007 VA psychiatric case management summary included a diagnosis of Tourette's syndrome.  It was noted that the Veteran continued to do well in the Salvation Army's Haven of Hope program.  A May 2007 VA psychiatry group progress note includes a diagnosis of Tourette's syndrome, stable.  A subsequent June 2007 psychiatry medication note indicates that the Veteran's mood was stable and his tics had diminished.  An August 2007 VA psychiatry medication note shows that the Veteran reported that his Tourette's syndrome was currently under control with prescribed medications.  Similarly an October 2007 psychiatrist's note indicated that the Veteran reported that his Tourette's syndrome was under control.

In his October 2007 claim, the Veteran asserted that his Tourette's syndrome was aggravated by his service in the Army from 1968 to 1970.  He noted that, when he went into the Army he was diagnosed with motor tics in his head and face in addition to vocal tics.  Throughout his Army service his tics increased in severity and frequency.  He also asserted that many doctors throughout the years failed to diagnose his Tourette's syndrome until 2006.  In 2006 his doctor at the VA Medical Center finally diagnosed his condition as Tourette's syndrome and indicated that the Veteran had had it since adolescence.  He had been prescribed Pimozide which had helped reduce the symptoms. 

A November 2007 VA psychiatric progress note indicates that the Veteran reported that his Tourette's symptoms had improved but he continued to have some motor tics affecting his legs and his head.  The motor tics interfered with his driving.  On occasion, he continued to have vocal tics sounding as if he was clearing his throat and these tics also interfered with his job performance.  The diagnostic impressions were bipolar disorder, Tourette's syndrome, major depressive disorder and delusional disorder, all well-controlled on current medication regimen, with the motor and vocal tics interfering with his job performance. 

In February 2008, the Veteran submitted some internet information from the WebMD website regarding Tourette's syndrome.  The information indicates that Tourette's syndrome often follows a general pattern, with motor tics beginning in between ages 3 and 8, with vocal tics developing a few years after the motor tics.  The tics are usually most severe about age 12.  After that they tended to happen much less often or disappear for no reason for up to half of all children with Tourette's syndrome.  By adulthood, many people with Tourette's syndrome still have tics but they generally occur less often and are less severe than in childhood.  However, at all ages, tics could temporarily increase in severity during times of stress.

In a June 2008 letter, a VA physician's assistant, D.J.B., indicated that the Veteran had been followed in the general medicine and mental health clinics of the Ann Arbor VA health care system since 1995.  He had complained of facial tics for several years and reported that they began during his teenage years.  He also reported that he was seen for the problem while he was in service but it was not until 2005 that he was formally diagnosed with Tourette's syndrome in the neurology clinic.  His symptoms had responded well to treatment with prescription Pimozide.  D.A.B. found that based on the Veteran's history, it was at least as likely as not that the condition existed prior to his service years and was aggravated by the service.

In a July 2008 letter, a VA psychiatrist, D.H.D., noted that the Veteran had been followed in mental health at the VA hospital in Ann Arbor since 1995.  D.H.D. had diagnosed him with Tourette's syndrome.  The Veteran had had verbal and motor tics since his teenage years.  His motor and verbal tics had worsened during the military and he had not been able to perform his duties well.  Currently, the verbal and motor tics were relatively well-controlled with medications.  Based on the Veteran's history, it was "most probable" that the Tourette's syndrome was aggravated during his military service.  Subsequently, in September 2011 correspondence, D.H.D. reiterated his earlier opinion that it was "most probable" that the Veteran's Tourette's syndrome was aggravated during his military service.  

In a statement accompanying his July 2008 notice of disagreement, the Veteran indicated that he was drafted at age 19 during Vietnam and said to have had nervous tics.  While in service, tics became worse and he went to the flight surgeon for help.  He was told that there was nothing that could be done at that time.  He also sought treatment for many years after military service but was told again that there was nothing that could be done. 

On his November 2008 VA Form 9 9 (substantive appeal), the Veteran contended that during his enlistment examination, the examining doctor was aware of the nervous tics but failed to put this information in the Veteran's record.  During service, he experienced the stress of believing he was going to die in Vietnam and of being stationed in Alaska where he was not able to see his family.  Not knowing what was going to happen from day to day and not being able to see his family aggravated his symptoms and worsened them over time.  He noted that he was never given a separation examination and that the examination he received in May 1969 was a flight status examination.  He reported that his medication was no longer working and that his doctor would not give him any more of it.  Consequently, his tics were no longer being controlled.  He also emphasized that Tourette's syndrome usually dissipated by the age of 30 but he believed that due to the aggravation and worsening of his symptoms from service, he would have Tourette's syndrome for the rest of his life. 

In a June 2010 letter, a VA attending physician, A.R., noted that the Veteran had been in treatment at the Ann Arbor VAMC from July 2004 to the present.  His most recent diagnoses were polysubstance dependence in full remission, major depression, recurrent, delusional disorder and Tourette's syndrome.  A.R. noted that the Veteran had had the diagnosis of Tourette's syndrome since 2005 when he was seen in neurology and he had been followed by VA ever since that time.  Subsequently, in February 2014 correspondence, A.R.. wrote that the Veteran had experienced verbal and motor ticks since his teenage years and that his motor and verbal ticks are reported to have worsened during his military service with him being unable to perform well in his duties.  Significantly, A.R. opined that, based on the Veteran's history, "it is probable" that the Veteran's Tourette's syndrome "was aggravated by the stress of his military service."   

The Veteran was afforded a VA examination in August 2010.  At that time, the examining physician noted that he had reviewed the claims file, including the medical records.  The Veteran reported that he began to have facial and vocal tics in the sixth grade.  The examiner noted that a November 1968 service treatment record indicated that the Veteran reported that he had nervous tics as an adolescent and that the November 2005 neurology note indicated that the Veteran had had eye blinking on the left side predominant since the teenage years and that they could be suppressed with concentration but he felt relief when yielding to the tics.  He also made repetitive throat clearing noises and had had soft vocal tics earlier in life.  The tics would worsen with stress and some medications and they had been stable in pattern over his life.  The examiner noted that the Veteran was taking medication, which had produced a fair response without side effects.  The tics included the left side of the face, the right leg, the chin going down to the right and a vocal grunting.  The examiner indicated that the Veteran was affirmatively noted to have left sided facial tics, eye blinking and grunting.  Psychiatric mental status examination in July 2010 had showed a euthymic and anxious mood, blunted affect, congruent with mood, and ruminations.  The examiner diagnosed the Veteran with Tourette's syndrome.  He indicated that the specific medical cause was spinal stenosis.  The examiner opined that the Veteran's Tourette's syndrome was not caused or permanently aggravated by his military service.  The examiner noted that tics are a clinical hallmark of Tourette's syndrome and that the onset of Tourette's syndrome was typically between age 2 and age 15.  The disorder was manifested by 11 years of age in 96 percent of patients.  Thus, it would be unusual for the condition to begin after childhood.  In this case, it was documented that it began when the Veteran was an adolescent.  This history which he provided while in service and again at the Ann Arbor VAMC was clear and unmistakable evidence that the Tourette's syndrome pre-existed service.

With regard to whether military service made the Tourette's syndrome permanently worse, the August 2010 examiner noted that Tourette's syndrome was a genetic condition.  It was thought to be inherited in an autosomnal dominant pattern, but that the mode of inheritance may be more complex.  In most cases, a bilineal transmission (inheritance from both parents) was clearly evident.  The disorder likely resulted from a disturbance in the striatal-thalmic-cortical (mesolimbic) spinal system, which led to disinhibition of the motor and limbic system.  There was no way military service could have aggravated an inherited condition that was going to progress based on genetics regardless of any particular environmental exposure.  The tics could be worse during times of stress such as active duty (though there were no service treatment records to support this occurring in service) however, this would not be considered a permanent aggravation.  Tics could persist into adulthood as part of the natural course of the disorder so there was no evidence to suggest that the Veteran's tics had persisted into adulthood because of military service.  Additionally, the Veteran's tics were only noted in his medical records after 2005 and thus would not have been worse status post service, which ended in 1970.  (The Board notes that, because the Court found this examination to be inadequate for VA purposes, it will not be discussed further in this decision.  See also Barr v. Nicholson, 21 Vet. App. 303 (2007)).  

Pursuant to the November 2013 Board remand, the Veteran was afforded a new VA examination in December 2013.  The December 2013 VA examiner reviewed the claims file and continued a diagnosis of Tourette's syndrome.  The examiner opined that the Veteran's Tourette's syndrome was neither incurred in /caused nor aggravated by the military service.   The rationale for this was that there is clear and unmistakable evidence that the Veteran's Tourette's syndrome pre-existed his active service beginning in 1968, and clearly and unmistakably was not permanently made worse or aggravated by service.  The examiner noted that the intermittent increase was part of the natural progression of the disease.  The December 2013 VA examiner reconciled the opinions offered in November 2011 and August 2010 and found that the August 2010 VA opinion was the closest to the December 2013 opinion.  

In December 2014 correspondence, the Veteran's attorney wrote that the December 2013 examination was inadequate.  First, the December 2103 VA examiner neglected to answer all of the questions posed.  Specifically, the examiner was asked to "address whether the symptomatology of nervous tics in service is suggestive of "Tourette's syndrome."  The December 2013 VA examiner did not discuss whether the Veteran's reported in-service symptoms of nervous tics were indicative of Tourette's syndrome.  Second, the December 2013 VA examiner was asked to "reconcile to the extent possible the opinions offered in the document received in November 2011 and []2010[.]  Please state which opinion is closest to yours and provide a medical rationale for your conclusion."  Again, the December 2013 VA examiner failed to reconcile the provided opinion with the other medical evidence of record or provide any rationale whatsoever other than to conclusorarily state that "I reconciled to the extent possible the opinions offered in the document received in November 0211 and [] 2010[.]"  Third, the December 2013 VA examiner failed to support the provided opinion with a sufficient rationale.  The examiner stated that "there is clear and unmistakable evidence that the Veteran's Tourette's syndrome pre-existed his active service... and ... was not permanently made worse or aggravated by service.  The intermittent increase was part of the natural progression of the disease."  The examiner failed to explain or point to any specific "clear and unmistakable evidence" to support this conclusory statement; moreover, the Veteran did not merely have an "intermittent increase" in service because his symptoms have continued since that time.  The examiner admitted this elsewhere in the report and even acknowledged that it was "[s]omewhat unusual that symptoms have persisted into middle age."


Analysis

The Board finds that the evidence supports grating the Veteran's claim of service connection for Tourette's syndrome.  As an initial matter, the Board notes that the medical evidence supports a current diagnosis of Tourette's syndrome as noted in the medical records dated since November 2005.  Additionally, the Veteran's service treatment records show a history of tics.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012).  Having found the existence of a current disability and evidence of incurrence and/or aggravation in service, the Board will turn to the issue of whether the Veteran is presumed sound at entry.  Id.  Significantly, there is no enlistment examination of record.  Therefore, the presumption of soundness attaches.  See Smith, 24 Vet. App. at 45; Crowe, 7 Vet. App. at 245; 38 C.F.R. § 3.304(b).  Both the August 2010 and December 2013 VA examiners determined that there was clear and unmistakable evidence that the Veteran's Tourette's syndrome pre-existed his active service.  The Veteran's treating physicians, D.H.D. and A.R., as well as a physician's assistant, D.J.B., also have opined that the Veteran's Tourette's syndrome pre-existed service.  As such, the Board finds that the medical evidence of record clearly and unmistakably shows that the Veteran's current Tourette's syndrome pre-existed service. 

While the December 2013 VA examiner opined that the pre-existing Tourette's syndrome was not aggravated beyond normal progression during military service, this opinion was not supported by any rationale.  Furthermore, as noted by the Veteran's attorney in December 2014 correspondence, the December 2013 VA examiner acknowledged that it was "[s]omewhat unusual that symptoms have persisted into middle age," which supports a finding that the Veteran's Tourette's syndrome may have been permanently aggravated by service.  Accordingly, for these reasons, the Board finds that the December 2013 VA examination report is neither adequate nor persuasive.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (medical opinions based on incomplete or inaccurate factual premise are not probative).

To rebut the presumption of aggravation, the Government would need to show "clear and unmistakable" (i.e. undebatable) evidence that the Veteran's Tourette's syndrome worsened as a natural progression of the disorder and not due to an in-service event.  Currently, the medical evidence does not meet this onerous burden.  Given that the presumption of aggravation is applicable here and runs in favor of the Veteran's claim, the Board concludes that additional development of the medical evidence at this point is not necessary to render a decision in this appeal.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Instead, the Board will decide the case based on the presumption of aggravation which runs in the Veteran's favor. 

In summary, the Board finds the Veteran's Tourette's syndrome pre-existed service and is presumed to have been aggravated beyond the normal progression during service.  There is no clear and unmistakable evidence to rebut the presumption of aggravation in this case.  Accordingly, service connection for Tourette's syndrome is warranted.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. § 3.306.


ORDER

Entitlement to service connection for Tourette's syndrome is granted.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


